ICJ_062_AegeanSeaContinentalShelf_GRC_TUR_1976-09-11_ORD_01_NA_04_EN.txt. SEPARATE OPINION OF JUDGE MOROZOV

I accepted the operative part of the Order of the Court but I am unable
to share the reasoning of the Order.

Reference is made in the Order to Articles 41 and 48 of the Statute, as
well as to Article 66 of the Rules of Court, as arguments to prove that the
Court allegedly has a right to consider the request for the indication of
interim measures of protection before it has considered and settled the
question of its jurisdiction.

But these references in reality are based neither on the Statute of the
Court nor on its Rules of Procedure.

The key provisions relating to the competence of the Court are those
contained in Chapter IT of its Statute, and particularly Article 36,
paragraph 1, thereof: “The jurisdiction of the Court comprises all cases
which the parties refer to it and all matters specially provided for in the
Charter of the United Nations or in treaties and conventions in force.”
The same principle is embodied in Article 37 of the Statute.

Articles 41 and 48 of the Statute are to be found in Chapter III of the
Statute under the title “Procedure”. This means that provisions of that
Chapter cannot be regarded as something which may be separated from
Chapter II of the Statute, so as to have an independent significance, which
could cancel out the above-mentioned provisions of Chapter II concern-
ing the competence of the Court.

As has been stated in the Order (para. 8) the Turkish Government
“suggested that the Greek request for interim measures be dismissed and,
in view of the lack of jurisdiction, asked the Court to remove the case
from the list . . .”

After such a request had been made, it was the primary duty of the
Court to consider the question of its jurisdiction.

It is not my intention to express a view now, pro or contra, on the
question of jurisdiction inasmuch as the question has not been con-
sidered or settled by the Court.

It is however important to stress that the Court has no right to consider
either the question of appointment of a judge ad hoc under Article 31,
paragraph 3, of the Statute, or the question of interim measures of protec-
tion, before it has satisfied itself that it has jurisdiction in accordance with
Articles 36 and 37 of the Statute.

The reference in the Order to Article 48 adds nothing to the matter,
since that Article merely provides for the right of the Court to “make
orders for the conduct of the case ...”; it does not permit avoidance of
the key provisions of Articles 36 and 37 of the Statute.

22
22 AEGEAN SEA (SEP. OP. MOROZOV)

The reference to Article 66 of the Rules of Court also cannot be used
as an argument to prove that the request for interim measures of protec-
tion allegedly has priority over the question of jurisdiction. Article 66
merely establishes that such a request “shall have priority over all other
cases”, but not over all stages of the case concerned. The provision that
“the decision thereon shall be treated as a matter of urgency’’ means only
that at the moment a request for interim measures is made consideration
of all other cases should be interrupted.

Thus neither the Statute nor the Rules of Court contain any provisions
which provide that the request for interim measures of protection has any
priority over the question of jurisdiction.

The precedents afforded by cases in which the Court has sometimes
made Orders on the question of interim measures of protection contrary
to its Statute and Rules cannot be regarded as having any value in the
argument.

I should like to conclude by reference to paragraph 13 of the Order, in
which we find: “‘and whereas the non-appearance of one of the States
concerned cannot by itself constitute an obstacle to the indication of
interim measures of protection . . .”

This conclusion also is not in accordance with the Statute, for two
reasons. First: though, if the State concerned could be qualified as a
party (which is not so in this case), and does not appear before the Court,
or fails to defend its case, the other party may in accordance with Article
53 of the Statute call upon the Court to decide in favour of its claim, yet
paragraph 2 of the same Article lays down as a decisive condition that the
Court in such a situation must satisfy itself that it has jurisdiction.

Secondly, the filing by one side of an Application cannot of itself create
a case, and therefore the State against which the Application is brought
could be regarded as a party within the meaning of the Statute only after
settlement of the question of the Court’s jurisdiction.

(Signed) Platon Morozov.

23
